 NICKEY CHEVROLET SALES, INC.23activities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities,except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as authorized in Section 8(a)(3) ofthe Act,asmodified by theLabor-Management Reporting and DisclosureAct of 1959.WE WILL offerKenneth Devenny immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniority orother rights and privileges.WE WILL makewhole Kenneth Devenny for any loss of earnings,togetherwith interest,that he may have suffered as a result of our discrimination againsthim.All our employees are free to become or remain, or refrain from becoming orremaining,members in good standing of RetailClerks Union No. 367,Retail ClerksInternationalAssociation, AFL-CIO, orany other labor organization,except to theextent that this right may be affected by an agreement in conformity with Section8(a)(3) of the National Labor Relations Act, as was modified bytheLabor-Management Reporting and DisclosureAct of 1959.Six ROBBLEES' INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify the above-named employee in the event he is presentlyserving inthe Armed Forcesof theUnitedStates of his full right to reinstatementupon application in accordance with the Selective ServiceAct afterdischarge fromthe Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or coveredby any othermaterial.Employees may communicatedirectly withthe Board'sRegionalOffice, 327 LoganBuilding,Fifth and Union Streets,Seattle 1,Washington,Telephone No. Mutual2-3300, Extension 553, if theyhave any questions concerning this notice or com-pliance with its provisions.Nickey Chevrolet Sales, Inc.andAutomobile Mechanics Local701, International Association of Machinists,AFL-CIOandExcavating,Grading, Asphalt, Private Scavengers and Auto-mobile Salesroom Garage Attendants Local No. 731,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Cases Nos. 13-CA-5095and 13-CA-5096.April 16, 1963DECISION AND ORDEROn December 28, 1962, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].142 NLRB No. 4. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the ex-ceptions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examiner.INTERMEDIATE REPORTSTATEMENT OF THE CASEThese matters, brought under Section 10(b) of the National Labor Relations Act,as amended (61 Stat. 136), herein called the Act, were heard before Trial ExaminerEugene E. Dixon at Chicago, Illinois, on November 28, 1962, pursuant to due noticewith all parties being represented.The consolidated complaint issued by a representa-tive of the General Counsel for the National Labor Relations Board (herein calledthe General Counsel and the Board), on October 15, 1962, and based on charges filedon August 27 and served on August 30, 1962, alleged in substance that NickeyChevrolet Sales, Inc., herein called the Company or the Respondent, had engagedin unfair labor practices in violation of Section 8(a)(1) and (5) of the Act byrefusing to bargain with Automobile Mechanics Local 701, International AssociationofMachinists, AFL-CIO, herein called Local 701, and with Excavating, GradingAsphalt, Private Scavengers and Automobile Salesroom Garage Attendants Local No.731, affiliated with the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, herein called Local 731, by (a) soliciting employeesto abandon both locals thus undermining and destroying their majorities; (b) attempt-ing to bargain collectively and individually with the employees; (c) undermining thesaidLocals'majorities by encouraging employees to refrain from paying uniondues; (d) unilaterally attempting to modify the Unions' security and grievance pro-cedures without fulfilling the obligations of Section 8(d) of the Act; and (e) an-nouncing that it did not intend to bargain in good faith.In its duly filed answer, Respondent denied the commission of any unfair laborpractices.Upon the entire record in the case, and from my observation of thewitnesses,Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is, and has been at all times material herein, a corporation duly organ-ized under and existing by virtue of the laws of the State of Illinois.At all timesmaterial herein Respondent has maintained its principal office and places of businessin Chicago, Illinois, where it is engaged in the retail sales, distribution and serviceof new and used automobiles, and related products.During the year preceding theissuance of the complaint Respondent in the course and conduct of its businessoperations sold and distributed products the gross value of which exceeded $500,000.During the same period of time Respondent received goods valued in excess of$100,000 transported directly to its places of business directly from outside theState of Illinois.Respondent now is, and has been at all times material herein, an employer engagedin commerce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATIONSLocal 701 and Local 731are and at all times material hereinhavebeen labororganizationswithin themeaning of Section2(5) of the Act.HI. THE UNFAIR LABOR PRACTICESAt all times material herein Respondent was operating under collective-bargainingcontracts with Local 701 and Local 731. Local 701's contract had been entered intoon October 26, 1961, and had an effective date to July 1, 1963. This contract pro- NICKEY CHEVROLET SALES, INC.25vided for Local 701's exclusive representation of all mechanics, apprentices, andsemiskilled workers, employed at Respondent's showroom and garage, exclusive ofsalesmen, polishers, undercoaters, utility employees, washers, garage attendants, partsdepartment employees, guards, and all supervisors as defined in the Act, whichunit I find to be appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.Local 731's contract which was effective from October 3, 1961, to June 30, 1963,provided that Local 731 was the exclusive representative of all polishers, under-coaters, utility employees, washers, garage attendants, and parts department em-ployees employed by Respondent at its showroom and garage, exclusive of me-chanics, apprentices, and semiskilled workers, salesmen, guards, and all supervisorsas defined in the Act, which unit I find to be appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of the Act.Both contractscontain union-shop and dues-checkoff provisions.On August 23, and again on November 21, 1962, Respondent transmitted to itsemployees either by attaching it to their paychecks or to their timecards the followingnotice:THE MANAGEMENT OF THIS COMPANY WANTS TO MAKE CLEAR:(1)Each employee isfree to joinorfree to refuse to joinany labor organiza-tion.You are guaranteed this right by law.The Company intends to supportobservation of these laws.(2)You are entitled to hear why management believes your own best interestas well as those of the Company are best served without representation by alabor union organization.(3)Any question concerning such matters should be referred to managementthrough your immediate supervisor.(4)You will receive a response to your questions from the President ofthis company if requested.Your wages or salary are your own to use as you please.Your performance of your work is expected to be in the interest of thiscompany and its customers.EDWARD J. STEPHANI,President.ConclusionsThe foregoing constitutes practically all the relevant evidence in the case.TheGeneral Counsel contends that the communications in question cannot be interpretedin vacuoand must be considered not only as their parts relate to each other but asthey relate to the collective-bargaining agreements in question. In this connectionthe General Counsel's position in substance is that Respondent (1) "sponsored andencouraged a disavowal of the union"; (2) unilaterally modified the collective-bargaining agreements; (3) suggested that employees bargain directly with man-agement; and (4) publicly and in general announced its intention not to bargainwith the Unions in good faith as required by the Act.In substance, Respondent's position appears to be that none of the interpretationscontended for by the General Counsel were meant by Respondent' or could befairly construed from the communications; that in making the statements it did tothe employees, Respondent was merely exercising its right to voice its opinion andspeak its mind as provided for in Section 8(c) of the Act?There is no doubt in my mind and I find that the overall effect of the communica-tions in question amounts to a violation by Respondent of Section 8(a)(1) and (5)of the Act and in substantially the same respects the General Counsel contends. Itis clear to me that Respondent has misconceived its rights under Section 8(c) ofthe Act and has relied on cases in this connection which are not applicable to thesituation in which it finds itself.Clearly, what Respondent told its employees wouldbe fully privileged under Section 8(c) during an organizing campaign.But whatcan be said during a campaign may very well be prohibited once the campaign isover and the obligation to bargain established.INeither Respondent's good faith nor the actual effect of the notices on the employeeswould be material.American Freightways Co., Inc.,124 NLRB 146.2 Section 8(c) provides:The expressing of any views, argument, or opinion, or the dissemination thereof,whether in written, printed, graphic, or visual form, shall not constitute or be evi-dence of an unfair labor practice under any of the provisions of this Act, if suchexpression contains no threat of reprisal or force or promise of benefit. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDHere, of course, there were no campaigns involved.On the contrary, therewere established collective-bargaining relationships which had resulted in collective-bargaining agreements.Even without the union shop provisions in those contracts Ibelieve that Respondent's communications are inconsistent with its collective-bargaining obligations.With such provisions in the contracts, however, I have nodoubt of their illegality.Respondent would defend itself on the basis that its comments on the freedom ofemployees to join or not to join a union "applies prospectively. It says nothingto those who have already joined.Therefore it can apply only to new employeesfallingwithin the jurisdiction of one or the other locals, insofar as the changesare concerned."This is a subtle distinction that I doubt the employees wouldgrasp. In any event Respondent is at best mistaken as to the rights of new employeesunder the contracts .3As admitted in Respondent's brief, the "nub of the charges" here involves theunion-security provision of the contracts and their relation to Respondent's commentsabout the employees being free to join or not to join unions.Having found thesecomments to have violated Section 8(a)(1) and (5) I would and do read Respond-ent's communications in their entirety as (1) sponsoring and encouraging the em-ployees to disavow the Unions; (2) unilaterally modifying or attempting to modifythe collective-bargaining agreements; (3) suggesting that the employees bargaindirectly with management; and (4) publicly and in general indicating and announcingits intention not to bargain in good faith as required by the Act.IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, I shall recommend that it ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Nickey Chevrolet Sales, Inc., is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Locals 701 and 731 are labor organizations within the meaning of Section 2(5)of the Act.3.All mechanics, apprentices and semiskilled workers, employed by Respondentat its showroom and garage, exclusive of salesmen, polishers, undercoaters, utilityemployees, washers, garage attendants, parts department employees, guards, and allsupervisors as defined in the Act constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.4.At all times since October 26, 1961, Local 701 has been the exclusive repre-sentative of all employees in the aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.5.All polishers, undercoaters, utility employees, washers, garage attendants, andparts department employees, employed by Respondent at its showroom and garage,exclusive of mechanics, apprentices, and semiskilled workers, salesmen, guards, andall supervisors as defined in the Act constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.6.At all timessinceOctober 3, 1961, Local 731 has been the exclusive repre-sentative of all employees in the aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.7.By refusing, on August 23, and November 21, 1962, to bargain collectivelywith the above-named labor organizations as the exclusive representatives of itsemployees in the aforesaid appropriate units, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(5) and (1)of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.a Both sides point to an instance where one of Respondent's employees in one of theappropriate units refused to join the Union and was given work outside the unit and re-tained as evidence to support their respective positions; the General Counsel, that Re-spondent was opposed to the union-shop provisions; and the Respondent that It nevermade any attempt "to abrogate its recognized obligations" under the contracts. The logicison the side of the General Counsel. NICKEY CHEVROLET SALES, INC.27Uponthe foregoing findings and conclusions and upon the entire record, andpursuant to Section10(c) of the Act, I herebyissue the following:RECOMMENDED ORDERNickey Chevrolet Sales, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the aforesaid Locals as the exclusiverepresentatives of all its employees in the aforesaid collective bargaining units by(1) soliciting employees to abandon both Locals; (2) attempting to bargain collec-tively and individually with the employees; (3) encouraging employees to refrainfrom paying union dues; and (4) in effect announcing that it does not intend tobargain with said Locals in good faith.(b) In any like or related manner interfering with the efforts of said local Unionsto bargain collectively for the employees in the said appropriate units as the exclusivebargaining agents in those units.2.Take the following affirmative action which I find is necessary to effectuatethe policies of the Act:(a) Post at its garage and showroom in Chicago, Illinois, copies of the attachednotice marked "Appendix." 4Copies of said notice, to be furnished by the RegionalDirector for the Thirteenth Region shall, after being signed by an authorized repre-sentative of the Respondent be posted immediately upon receipt thereof and main-tained by it for a period of 60 consecutive days thereafter in conspicuous placesincluding all places where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that such notices are not altered, defaced,or covered by any other material.(b)Distribute copies of said notice individually to the employees by attachingit to their paychecks.(c)Notify the said Regional Director in writing within 20 days from the date ofthe receipt of this Intermediate Report and Recommended Order what steps Re-spondent has taken to comply herewith.5'In the event that this Recommended Order be adopted by the Board the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of the United States Court of Appeals, the words "A Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "A Deci-sion and Order."In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, within 10 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TOALL OFOUR EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of theNational LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify you that:WE WILL NOTrefuse to bargain in good faithwith AutomobileMechanicsLocal701, International Association of Machinists,AFL-CIO,as the exclusivebargaining representative of all our mechanics,apprentices and semiskilledworkers, exclusive of salesmen,polishers,undercoaters,utility employees, wash-ers, garage attendants,parts department employees,guards, and all supervisorsas defined in the Act;Nor with Excavating,Grading,Asphalt,Private Scavengers,and AutomobileSalesroom Garage AttendantsLocal No. 731,affiliatedwith theInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,as the exclusive bargaining representative of all our polishers,undercoaters,utility employees,washers, garage attendants,and parts department employees,exclusive of mechanics,apprentices,and semiskilled workers, salesmen,guards,and all supervisors as defined in the Act by (1) soliciting employees to abandoneither or both locals;(2) attempting to bargain collectively and individuallywith our employees;or (3) encouraging our employees to refrain from payingunion dues. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner refuse to bargain with said Unionsas the exclusive representatives of our employees in the aforesaid appropriateunits.NICKEY CHEVROLET SALES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remainposted for60 consecutivedays from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicatedirectly with the Board'sRegionalOffice,MidlandBuilding,176West AdamsStreet,Chicago 3, Illinois, TelephoneNo. Central6-9660, if they have anyquestion concerning this notice or compliancewith itsprovisions.The Western and Southern Life Insurance CompanyandInsur-ance Workers International Union,AFL-CIO.Case No. 6-CA-26925.April 16, 1963DECISION AND ORDEROn February 13, 1963, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative actionas setforth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Interme-diate Report together with a supporting brief.The Boardhas reviewedthe rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of theTrial Examiner.'ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications :1.Substitute the following for paragraph 1(b) of the Recom-mended Order: 2 "Interfering with the efforts of the Insurance1Respondent,In its exceptions and brief, has renewedargumentsmade in the representa-tion matter underlying this proceeding(138 NLRB 538) and beforethe TrialExaminer,that the Board's unit finding is Incorrect.We findno merit in these arguments.We havefound that the individual district offices of the Employer are separate administrative en-tities through which It conducts its business operations,and that a unit consisting of alldebit insurance district agents at each such office is inherently appropriate.It is, there-fore,Irrelevantwhether,as the Employer seeks to establish,the Union may also haveattemptedto organize the agents working atotherdistrict offices,or that theBoard hasalso grouped a number of district offices into a single unitwhere justified by considera-tions whichare not present here. SeeMetropolitanLife InsuranceCompany,138 NLRB512, and 138NLRB 565 (Members Rodgers and Leedom dissenting).a SeeMetropolitanLife Insurance Company,141 1VLR.B 337 (Members Rodgers andLeedom dissenting).142 NLRB No. 5.